Citation Nr: 0004061	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypothyroidism, 
hypertension and heart disease, to include as secondary to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to June 
1949.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  

A rating decision dated in September 1999 granted a permanent 
and total disability rating for pension purposes, effective 
from December 1997.  


FINDINGS OF FACT

1.  The veteran engaged in a radiation-risk activity during 
service through his participation in Operation CROSSROADS.  

2.  The veteran's claim for service connection for 
hypothyroidism, hypertension and heart disease, including as 
due to exposure to ionizing radiation, is not plausible.  


CONCLUSION OF LAW

The claim for service connection for hypothyroidism, 
hypertension and heart disease, to include as secondary to 
exposure to ionizing radiation, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, the threshold question to 
be answered in this case is whether the veteran has presented 
evidence of a well-grounded claim for service connection.  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998).  If a claim is not well grounded, 
the appeal must fail with respect to it, and there is no duty 
to assist the claimant further in the development of facts 
pertinent to the claim.  Struck v. Brown, 9 Vet. App. 145, 
156 (1996).  

The service medical records are sketchy but are nevertheless 
negative for complaints or findings of hypothyroidism, 
hypertension or heart disease.  On examination for separation 
from service in June 1949, the veteran's endocrine and 
cardiovascular systems showed no significant abnormalities, 
and a chest X-ray was unremarkable.  His blood pressure was 
118/68 while sitting and 116/68 while recumbent.  His pulse 
was 78 while sitting, 108 while sitting after exercise, and 
88 while sitting two minutes after exercise.  

The post service medical evidence of record is completely 
negative for complaints or findings referable to 
hypothyroidism, hypertension or heart disease until more than 
four decades following separation.  Hypothyroidism is not 
shown until April 1992, when the veteran was hospitalized at 
a VA medical center with a three-year history of syncope and 
vertigo.  On admission, his blood pressure was 150/90 
recumbent and 142/78 standing.  During hospitalization, 
atherosclerotic heart disease was suspected, and increased 
blood pressures were recorded.  Because of an abnormality in 
the veteran's thyroid-stimulating hormone level (TSH), a 
consultation was requested of the endocrinology service.  The 
veteran's history of exposure to two atomic blasts "in 
WWII" was noted on the request for consultation.  The 
consulting physician noted that there was a well-known 
connection between atomic radiation and thyroid malignancy, 
but was unlikely in a person such as the veteran without 
palpable nodules.  The physician further indicated that 
hypothyroidism could cause increased blood pressure and 
stated that there was a connection between syncope and 
hypothyroidism, but the physician felt that the veteran might 
in fact have postural hypertension and that monitoring of his 
condition was therefore necessary.  However, the discharge 
diagnoses included hypothyroidism, and the veteran was 
started on Synthroid.  Discharge medications included 
Procardia.  Five days following discharge, his recorded blood 
pressure was 170/100.  However, it is significant that, while 
initially suspected, none of the claimed conditions was 
definitively attributed by examiners to the veteran's 
exposure to ionizing radiation.  

A cardiac catheterization during a VA hospitalization in 
August 1993 resulted in a diagnosis of coronary artery 
disease, and the veteran underwent cardiac angioplasty.  A 
history elicited at that time indicated a 75-pack-year 
history of smoking.  

Subsequent treatment reports show well-established diagnoses 
of hypothyroidism, hypertension and heart disease, which have 
been treated with a variety of modalities.  However, in his 
testimony before a hearing officer in June 1993, the veteran 
denied ever having been diagnosed with these disorders prior 
to his VA hospitalization the year before.  He reported that 
he did not know that he was sick until his hospitalization.  

The record contains no medical evidence or opinion 
attributing the veteran's currently diagnosed hypothyroidism, 
hypertension or heart disease to service or to any incident 
in service.  Although a lay witness is competent under the 
law to describe symptoms he has seen or experienced, he is 
not competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of competent medical 
evidence attributing the currently diagnosed hypothyroidism, 
hypertension or heart disease to service or to an incident of 
service origin, the claim for service connection on a 
nonradiation basis is not well grounded.  Epps v. Gober, 126 
F.3d at 1468.  

The veteran principally contends that he acquired 
hypothyroidism, hypertension and heart disease as a 
consequence of his participation in atmospheric nuclear 
testing in the South Pacific after World War II.  In a 
statement dated in January 1993, the veteran claimed that he 
was exposed to ionizing radiation when he witnessed shots 
Able and Baker of Operation CROSSROADS while serving aboard 
the USS FALL RIVER (CA-131) in 1946.  His service records 
show that he served as a seaman aboard the FALL RIVER from 
March 1946 to August 1947.  He has submitted a history of his 
ship that shows that the FALL RIVER was in the Marshall 
Islands from May to September 1946 and that it served as the 
command ship for the target vessels during Operation 
CROSSROADS.  This history is an essentially verbatim version 
of the account that appears in the Dictionary of American 
Naval Fighting Ships, which is an official publication of the 
Department of the Navy and therefore an official history of 
the veteran's unit for VA purposes under 38 C.F.R. § 3.303(a) 
(1999).  His participation in Operation CROSSROADS is 
therefore conceded.  

However, hypothyroidism, hypertension and heart disease are 
not among the potentially radiogenic diseases listed in 38 
C.F.R. § 3.311 (1999).  The burden is accordingly on the 
veteran to cite or submit competent scientific or medical 
evidence to show that his hypothyroidism, hypertension or 
heart disease is a "radiogenic disease," that is, a disease 
that may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2),(4).  He has not done so.  Although his history 
of exposure to atomic radiation was noted when he was 
evaluated by a VA endocrinologist in April 1992, a finding 
that his hypothyroidism could be induced by ionizing 
radiation was not specifically entered; rather, the link 
between thyroid cancer (which 38 C.F.R. § 3.311 recognizes) 
and such exposure was noted.  Thyroid cancer, however, has 
never been diagnosed.  Thus, this evidence falls just short 
of the scientific or medical evidence necessary to well 
ground the claim for service connection on a radiation basis 
under 38 C.F.R. § 3.311.  

Although non-malignant thyroid nodular disease and 
parathyroid adenoma are "radiogenic" diseases under the 
provisions of 38 C.F.R. § 3.311(b)(2), none of these 
disorders has been diagnosed.  In the absence of competent 
scientific or medical evidence to show that the veteran's 
hypothyroidism, hypertension or heart disease is a 
"radiogenic disease" within the meaning of 38 C.F.R. 
§ 3.311, his claim for service connection for hypothyroidism, 
hypertension and heart disease due to exposure to ionizing 
radiation is not well grounded.  

The provisions of 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.309(d) (1999) establish a presumption 
of service incurrence or aggravation of certain listed 
diseases that become manifest in a radiation-exposed veteran 
during his lifetime.  Although the veteran engaged in a 
radiation-risk activity during his participation in Operation 
CROSSROADS, service connection is not warranted for 
hypothyroidism, hypertension or heart disease because none of 
these diseases is among the listed diseases subject to 
presumptive service connection on a radiation basis under the 
law and regulation cited above.  There is therefore no legal 
entitlement to service connection for these disabilities on a 
presumptive radiation basis.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  See also Hardin v. West, 11 Vet. App. 74, 78 (1998) 
(presumption of service connection for radiation-exposed 
veteran unavailable where conditions claimed are not listed 
in 38 U.S.C.A. § 1112(c)).  Although thyroid cancer is among 
the diseases for which presumptive service connection under 
38 U.S.C.A. § 1112(c) is warranted, there is, as indicated 
above, no evidence that the veteran has, or has ever had 
thyroid cancer.  

As the veteran's claim for service connection for 
hypothyroidism, hypertension and heart disease, including as 
secondary to exposure to ionizing radiation, is not well 
grounded, it must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc).  


ORDER

Service connection for hypothyroidism, hypertension and heart 
disease, including as secondary to exposure to ionizing 
radiation, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

